Case 2:17-cv-00469-NF-KHR Document 90-10 Filed 09/16/19 Page 1 of 5
                                                                       1


 1                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW MEXICO
 2
     AL-RASHAAD R. CRAFT,
 3
             PLAINTIFF,
 4
     VS.                                   NO. 2:17-CV-00469-JCH-SMV
 5
     CHAD WRIGHT, IN HIS OFFICIAL AND INDIVIDUAL CAPACITY;
 6   AND AHMAD WHITE, IN HIS OFFICIAL AND INDIVIDUAL
     CAPACITY,
 7
             DEFENDANTS.
 8
                         DEPOSITION OF CHAD WRIGHT
 9                            APRIL 24, 2019
                                   9:05 A.M.
10                             ZEBAS LAW FIRM
                              502 W. ALTO DRIVE
11                            HOBBS, NM 88240

12           PURSUANT TO THE NEW MEXICO RULES OF CIVIL

13   PROCEDURE, THIS DEPOSITION WAS:

14   TAKEN BY:           MR. JOSEPH M. ZEBAS, ESQ.

15   REPORTED BY:        STARLA D. WIGGINS, RPR,CCR,CRR
                         STAR REPORTING SERVICE
16                       NM #11; TX #2114; NV #629
                         P.O. BOX 601
17                       LOVINGTON, NM 88260
                         (505) 449-7589
18

19

20

21

22

23

24

25


             STAR REPORTING SERVICE, LLC - 505-449-7589

                        EXHIBIT 10
Case 2:17-cv-00469-NF-KHR Document 90-10 Filed 09/16/19 Page 2 of 5
                                                                        119


 1   investigation by Officer Ellis it is clear that he

 2   observed that there was a camera set up on a tripod in

 3   front of him, referring to Craft.            Due to this and the

 4   potential evidence the phone had, statements made by

 5   both Craft and Stone, the phone should have been seized

 6   pending a search warrant."

 7      Q.          You have never seen this memorandum prior to

 8   today?

 9      A.          No, sir.     I know that -- I know our process,

10   and if there was a tort review, or if a tort was filed,

11   I am aware that this happens, but I haven't -- I haven't

12   dissected this memo, sir.

13      Q.          Okay.    Officer Ahmaad White was assigned as

14   the detective the next day in this case, correct?

15                  MR. EVANS: Objection.         Form.     Go ahead.

16      A.          I'm not sure of the date he was assigned.

17   I'm not clear on the date that he was assigned the case.

18      Q.          Okay.    If Officer White is assigned to the

19   case the following day, is our understanding, okay, do

20   you have any reason to dispute that?

21                  MR. EVANS: Object to form.            Foundation.

22      A.          I just have no knowledge if that's factual

23   or not.

24      Q.          Okay.    But I'm just saying, any reason to

25   dispute that?


              STAR REPORTING SERVICE, LLC - 505-449-7589
Case 2:17-cv-00469-NF-KHR Document 90-10 Filed 09/16/19 Page 3 of 5
                                                                           125


 1   lunch.

 2                  MR. EVANS: Okay.

 3                  MR. REPORTER: Be back at what time?

 4                  THE WITNESS: 12:45.

 5                  MR. ZEBAS: 12:45!

 6   (Recess taken, 12:23 P.M. to 1:34 P.M.)

 7      Q.          Captain Wright, before the break you were

 8   going to look through what's been marked as Exhibit 8 to

 9   find out who would have been in charge to determine what

10   further investigation was needed with regards to the

11   April 18th, 2015 incident.

12                  Were you able to find the individual that

13   made that determination?

14      A.          That's correct.       This is an old operating

15   system that we operated under during that time.                  We are

16   on a new one, and I was pretty confident that it had the

17   supervisor's name, and the date and the status, which

18   the case changed to assigned or not, but I'm looking,

19   and it's not on here, so.         To be honest with you, I'm

20   not sure.

21      Q.          Okay.    Good enough.      Let's go to -- let's go

22   back to the date of April 17th.           April 18th, I'm sorry,

23   2015.    And it would be in Exhibit 8.

24      A.          Okay.

25      Q.          I mean you can use it as a reference if you


              STAR REPORTING SERVICE, LLC - 505-449-7589
Case 2:17-cv-00469-NF-KHR Document 90-10 Filed 09/16/19 Page 4 of 5
                                                                      134


 1   long he stayed in jail.         I had no dog in that fight.

 2      Q.          You were the Lieutenant at the time of this

 3   matter, yes?

 4      A.          Patrol.     In patrol in a different division.

 5      Q.          In a different division?

 6      A.          Yes, sir.

 7      Q.          You never had any communication with Ahmaad

 8   White with regards to Rashaad Craft?

 9      A.          I did not speak to Detective White until

10   after the arrest was made.         I can only conclude that I

11   was on a set of days off, or a vacation, or some of that

12   sort.   When I returned back to the office, I was then

13   made aware that Mr. Craft had been arrested.

14      Q.          How did you come to find that out?

15      A.          I'm not sure.      I can't remember really

16   how I --

17      Q.          Okay.     So it's your testimony you were out

18   on vacation?

19      A.          No, I said I must have been on days off.          I

20   just remember coming back to work, and it had already

21   happened while I was not in the office.

22      Q.          Okay.

23      A.          So I mean, don't pin me on vacation, because

24   I don't --

25      Q.          Fine. That's fine.        So you were off when Mr.


             STAR REPORTING SERVICE, LLC - 505-449-7589
Case 2:17-cv-00469-NF-KHR Document 90-10 Filed 09/16/19 Page 5 of 5
                                                                           135


 1   Craft was arrested?

 2         A.       During that time frame.         The incident

 3   happened, I showed back up to work, and learned about

 4   it.

 5         Q.       And who told you about it?

 6         A.       I don't remember.       I really don't.       I don't

 7   remember.

 8         Q.       And you don't remember who assigned

 9   Detective White to the investigation?

10         A.       I have no clue.

11         Q.       Well, why was it significant enough -- when

12   you come back on patrol, are you informed of every

13   arrest that's made over the weekend?

14         A.       No, sir.

15         Q.       Why were you informed of this arrest?

16                  MR. EVANS: Objection.         Foundation.

17         A.       I believe since it involved like an

18   aggravated battery where someone got hurt, it was maybe

19   just in briefing in passing.          We do pass information

20   along from briefing to briefing.           But to detail the

21   exact person who told me, I can't remember that.

22         Q.       And you don't recall what you were informed

23   as to what he was arrested?

24         A.       Very, very simple.        Very vague.      There was

25   an altercation.      A lady was pushed down, hit her head,


                STAR REPORTING SERVICE, LLC - 505-449-7589
